Appeal from an order of the Supreme Court, Suffolk County, entered February 8, 1974, which denied defendant’s motion for leave to amend its answer in Action No. 1 so as to assert a claim over against plaintiff in that action. By order dated January 27, 1975, this court affirmed the order. On January 16, 1976 the Court of Appeals reversed the order of this court and remitted the case to this court for the exercise of our discretion (National Compactor & Technology Systems v Kohleriter & Spandorf, 38 NY2d 933, revg 47 AD2d 561). Order reversed, with $50 costs and disbursements, and motion granted on the basis of the dissenting memorandum of Mr. Justice Shapiro in this case (47 AD2d 561). Hopkins, Acting P. J., Cohalan, Latham and Shapiro, JJ., concur.